91 S.W.3d 707 (2002)
Lawrence DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 80908.
Missouri Court of Appeals, Eastern District, Division Two.
December 10, 2002.
Stacey F. Sullivan, Assistant State Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anne E. Edgington, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before PAUL J. SIMON, P.J. and GARY M. GAERTNER, SR. and KATHIANNE KNAUP CRANE, JJ.

ORDER
PER CURIAM.
Lawrence Davis (movant) pled guilty to a Class D felony of driving while intoxicated (DWI). Based on two prior DWI convictions, the trial court sentenced movant as a persistent offender under Section 577.023 (RSMo 2000) to four years imprisonment. Movant subsequently filed a pro se Rule 24.035 motion, later amended by counsel. The motion was denied. Movant now appeals the denial of his motion without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).